Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of July 30, 2012, by and among SWISHER HYGIENE, INC., a Delaware
corporation (“Borrower”), the Subsidiary Guarantors party hereto, the Required
Lenders under and as defined in the hereinafter defined Credit Agreement, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent under the
hereinafter defined Credit Agreement (the “Administrative Agent”).

BACKGROUND STATEMENT

A. The Borrower is party to the Credit Agreement dated as of March 30, 2011,
among the Borrower, the Lenders party thereto from time to time and the
Administrative Agent (as amended by the First Amendment to Credit Agreement and
Pledge and Security Agreement dated as of August 12, 2011, Second Amendment to
Credit Agreement dated as of April 12, 2012, Third Amendment to Credit Agreement
dated as of May 15, 2012, Fourth Amendment to Credit Agreement dated as of
May 30, 2012, and Fifth Amendment to Credit Agreement dated as of June 28, 2012,
(the “Credit Agreement”). Capitalized terms not otherwise defined herein shall
have the meaning given to such terms in the Credit Agreement.

B. The Borrower has requested certain amendments to the Credit Agreement and the
Required Lenders have agreed to make such amendments on the terms and subject to
the conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS TO THE CREDIT AGREEMENT

1.1 Amendments to Section 6.1 (Financial Statements) of the Credit Agreement.

(a) Section 6.1 of the Credit Agreement is hereby amended by deleting the final
proviso at the end of clause (a) thereof and replacing it with the following:

“provided further, that notwithstanding the foregoing, the financial statements
required to be delivered pursuant to this Section 6.1(a) for the fiscal quarters
ending March 31, 2012 and June 30, 2012 shall be delivered on or before the
earlier of (i) August 31, 2012 and (ii) the date on which the Borrower delivers
such financial statements to the Securities and Exchange Commission;”

(b) Section 6.1 of the Credit Agreement is hereby amended by deleting the final
proviso and the “and” at the end of clause (b) thereof and replacing it with the
following:

“provided further, that notwithstanding the foregoing, the financial statements
required to be delivered pursuant to this Section 6.1(b) for the fiscal year
ending December 31, 2011 shall be delivered on or



--------------------------------------------------------------------------------

before the earlier of (i) August 31, 2012 and (ii) the date on which the
Borrower delivers such financial statements to the Securities and Exchange
Commission; and”

ARTICLE II

LIMITED WAIVER

2.1 Limited Waiver.

(a) The Administrative Agent (i) waives any Default or Event of Default that may
exist due to a violation of Section 6.4 of the Credit Agreement on account of
the Borrower’s failure to file its 2011 10-K by April 16, 2012 so long as the
Borrower files such 10-K on or before August 31, 2012, and (ii) acknowledges
that the representation in Section 5.12 of the Credit Agreement may not be true
and correct on any day on or after April 16, 2012 and on or before August 31,
2012 on account of the Borrower’s failure to file its 2011 10-K on or before
April 16, 2012. Borrower acknowledges that the waivers and acknowledgements of
the Administrative Agent set forth above shall terminate if the Borrower does
not file its 10-K on or before August 31, 2012. Notwithstanding the foregoing,
the Administrative Agent understands that the Borrower does not acknowledge that
its failure to file a 10-K could reasonably be expected to have a Material
Adverse Effect.

(b) The Administrative Agent (i) waives any Default or Event of Default that may
exist due to a violation of Section 6.4 of the Credit Agreement on account of
the Borrower’s failure to file its 10-Q for the first fiscal quarter of 2012 by
May 21, 2012 so long as the Borrower files such 10-Q on or before August 31,
2012, and (ii) acknowledges that the representation in Section 5.12 of the
Credit Agreement may not be true and correct on any day on or after May 21, 2012
and on or before August 31, 2012 on account of the Borrower’s failure to file
its 10-Q for the first fiscal quarter of 2012 on or before May 21, 2012.
Borrower acknowledges that the waivers and acknowledgements of the
Administrative Agent set forth above shall terminate if the Borrower does not
file its 10-Q for the first fiscal quarter of 2012 on or before August 31, 2012.
Notwithstanding the foregoing, the Administrative Agent understands that the
Borrower does not acknowledge that its failure to file a 10-Q for the first
fiscal quarter of 2012 could reasonably be expected to have a Material Adverse
Effect.

(c) The Administrative Agent (i) waives any Default or Event of Default that may
exist due to a violation of Section 6.4 of the Credit Agreement in the event of
the Borrower’s failure to file its 10-Q for the second fiscal quarter of 2012 by
August 20, 2012 so long as the Borrower files such 10-Q on or before August 31,
2012, and (ii) acknowledges that the representation in Section 5.12 of the
Credit Agreement may not be true and correct on any day on or after August 20,
2012 and on or before August 31, 2012 in the event of the Borrower’s failure to
file its 10-Q for the second fiscal quarter of 2012 on or before August 20,
2012. Borrower acknowledges that the waivers and acknowledgements of the
Administrative Agent set forth above shall terminate if the Borrower does not
file its 10-Q for the second fiscal quarter of 2012 on or before August 31,
2012. Notwithstanding the foregoing, the Administrative Agent understands that
the Borrower does not acknowledge that its failure to file a 10-Q for the second
fiscal quarter of 2012 could reasonably be expected to have a Material Adverse
Effect.

2.2 Effect of Limited Waiver. Except as expressly set forth herein, the limited
waiver set forth in Section 2.1 hereof shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders, the Administrative Agent, or the Borrower under the
Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Credit Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle the Borrower to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Credit Document in similar or different
circumstances.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective upon the satisfaction of each of the
following conditions precedent:

(a) The Administrative Agent shall have received a duly executed counterpart of
this Amendment from the Borrower and the Subsidiary Guarantors (collectively,
the “Amendment Parties”);

 

2



--------------------------------------------------------------------------------

(b) The Borrower shall have paid all reasonable out-of-pocket costs and expenses
of the Administrative Agent to be paid by it at the closing in connection with
the preparation, negotiation, execution and delivery of this Amendment
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto); and

(c) The Administrative Agent shall have received such other documents,
certificates, opinions, instruments and other evidence as the Administrative
Agent may reasonably request, all in a form and substance satisfactory to the
Administrative Agent and its counsel.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Amendment Parties hereby represent and warrant that:

4.1 Representations in Credit Agreement. The representations and warranties of
the Amendment Parties set forth in the Credit Agreement and the Credit Documents
are true and correct in all material respects as of the date hereof, except to
the extent such representations and warranties relate solely to or are
specifically expressed as of a particular date or period and for the
representation in Section 5.10(d) of the Credit Agreement which the Amendment
Parties acknowledge is not true and correct in all material respects as of the
date hereof and will continue not to be true and correct in all material
respects unless and until Section 5.10(d) of the Credit Agreement is amended in
writing by the Administrative Agent in its sole discretion.

4.2 Compliance with Credit Agreement. Each of the Amendment Parties is in
compliance with all covenants, terms and provisions set forth in the Credit
Agreement and the other Credit Documents to be observed or performed by it.

4.3 Due Authorization. This Amendment has been duly authorized, validly executed
and delivered by one or more authorized officers of each Amendment Party and
each of this Amendment, the Credit Agreement and the other Credit Documents,
constitutes the legal, valid and binding obligation of each Amendment Party, to
the extent each is a party thereto, enforceable against it in accordance with
its terms.

4.4 No Event of Default. No Default or Event of Default under the Credit
Agreement has occurred and is continuing.

4.5 Continuing Security Interests. All obligations of the Amendment Parties
under the Credit Agreement and the other Credit Documents continue to be or will
be secured by the Administrative Agent’s security interests in all of the
collateral granted under the Security Documents.

ARTICLE V

ACKNOWLEDGEMENTS; REPRESENTATIONS; CONSENT

5.1 Amendment Parties. Each of the Amendment Parties hereby approves and
consents to the transactions contemplated by this Amendment, confirms and agrees
that, after giving effect to this Amendment, each of the Credit Agreement and
the other Credit Documents to which it is a party, remains

 

3



--------------------------------------------------------------------------------

in full force and effect and enforceable against it in accordance with its terms
and shall not be discharged, diminished, limited or otherwise affected in any
respect, and represents and warrants to the Administrative Agent and the Lenders
that it has no knowledge of any claims, counterclaims, offsets, or defenses to
or with respect to its obligations under the Credit Documents, or if it has any
such claims, counterclaims, offsets, or defenses to such Credit Documents or any
transaction related to such Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
Furthermore, each of the Amendment Parties acknowledges and agrees that its
obligations under the Credit Documents shall not be discharged, limited or
otherwise affected by reason of the Administrative Agent’s or any Lender’s
actions with respect to any other Amendment Party, or with respect to, or in
adding or releasing, any other guarantor of the obligations of the Borrower
under the Credit Agreement without the necessity of giving notice to or
obtaining the consent of such Amendment Party. The acknowledgements and
confirmations by each of the Amendment Parties herein is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment and
continue to extend credit to the Borrower and the other Amendment Parties, and
each of the Amendment Parties acknowledges that the Administrative Agent and the
Lenders would not enter into this Amendment and continue to extend such credit
in the absence of the acknowledgement and confirmation contained herein. The
Amendment Parties assume, ratify and confirm the obligations of the Amendment
Parties and any predecessor to an Amendment Party under the amendments to the
Credit Agreement executed prior to this Amendment.

5.2 Subsidiary Guarantors. Each of the Subsidiary Guarantors further represents
that it has knowledge of the Borrower’s and the other Amendment Parties’
financial condition and affairs and that it has adequate means to obtain from
the Borrower and the other Amendment Parties on an ongoing basis information
relating thereto and to the Borrower’s and the other Amendment Parties’ ability
to pay and perform their respective obligations under the Credit Documents, and
agrees to assume the responsibility for keeping, and to keep, so informed for so
long as the guaranty of each such Subsidiary Guarantor remains in effect. Each
Subsidiary Guarantor agrees that the Administrative Agent and the Lenders shall
have no obligation to investigate the financial condition or affairs of the
Borrower or any of the Amendment Parties for the benefit of any Subsidiary
Guarantor nor to advise any Subsidiary Guarantor of any fact respecting, or any
change in, the financial condition or affairs of the Borrower or any of the
Amendment Parties that might become known to the Administrative Agent or any
Lender at any time, whether or not the Administrative Agent or any such Lender
knows or believes or has reason to know or believe that any such fact or change
is unknown to any Subsidiary Guarantor, or might (or does) materially increase
the risk of any Subsidiary Guarantor as guarantor, or might (or would) affect
the willingness of any Subsidiary Guarantor to continue as a guarantor of the
obligations of the Borrower under the Credit Documents. These representations
and agreements by each of the Subsidiary Guarantors are made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment and
continue to extend credit to the Borrower and the other Amendment Parties under
the Credit Documents, and each of the Subsidiary Guarantors acknowledges that
the Administrative Agent and the Lenders would not enter into this Amendment and
continue to extend such credit in the absence of the representations and
agreements contained herein.

ARTICLE VI

GENERAL

6.1 Full Force and Effect. This Amendment is limited as specified and, except as
specifically set forth herein, shall not constitute a modification, acceptance
or waiver of any other provision of any of the Credit Documents. The Credit
Agreement, as amended by the amendments set forth herein, shall continue to be
in full force and effect in accordance with the provisions thereof after giving
effect to such amendments. Any reference to the Credit Agreement in any of the
other Credit Documents shall mean the Credit Agreement as amended by this
Amendment and as may be further amended, modified, restated, or supplemented
from time to time. This Amendment shall be a Credit Document.

 

4



--------------------------------------------------------------------------------

6.2 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of North
Carolina.

6.3 Counterparts; Execution. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. The exchange of copies of
this Amendment and of signature pages by facsimile transmission or by electronic
delivery of .pdf copies shall constitute effective execution and delivery of
this Amendment and such copies may be used in lieu of the original Amendment for
all purposes. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

6.4 Expenses. The Borrower agrees to pay on demand all reasonable out-of-pocket
expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, all reasonable attorneys’ fees.

6.5 Further Assurances. Each of the Amendment Parties shall execute and deliver
to the Administrative Agent such documents, certificates, and opinions as the
Administrative Agent may reasonably request to effect the amendments
contemplated by this Amendment.

6.6 Headings. The headings of this Amendment are for the purposes of reference
only and shall not affect the construction of this Amendment.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers all as of the date first above
written.

 

SWISHER HYGIENE, INC. By:  

/s/ Thomas E. Aucamp

Name:   Thomas E. Aucamp Title:   Executive Vice President

[Signature Pages Continued on the Following Page]

 

 

 

Signature Page to Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent and a Lender

By:  

/s/ Cavan J. Harris

  Cavan J. Harris   Senior Vice President

[Signature Pages Continued on the Following Page]

 

 

 

Signature Page to Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:

 

SWISHER INTERNATIONAL, INC.

SWISHER HYGIENE USA OPERATIONS, INC.

SWISHER HYGIENE FRANCHISE CORP.

SWISHER PEST CONTROL CORP.

SWISHER MAID, INC.

EXPRESS RESTAURANT EQUIPMENT SERVICE, INC.

SERVICE MICHIGAN, LLC

SERVICE TAMPA, LLC

SERVICE WEST COAST, LLC

FOUR-STATE HYGIENE, INC.

INTEGRATED BRANDS INC.

ESKIMO PIE CORPORATION

By:

 

/s/ Thomas E. Aucamp

Name:

  Thomas E. Aucamp

Title:

  Executive Vice President

[Signature Pages Continued on the Following Page]

 

 

 

Signature Page to Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

CHOICE ENVIRONMENTAL SERVICES, INC.

CHOICE ENVIRONMENTAL SERVICES OF MIAMI, INC.

CHOICE ENVIRONMENTAL SERVICES OF BROWARD, INC.

CHOICE ENVIRONMENTAL SERVICES OF DADE COUNTY, INC.

CHOICE ENVIRONMENTAL SERVICES OF COLLIER, INC.

CHOICE RECYCLING SERVICES OF MIAMI, INC.

CHOICE ENVIRONMENTAL SERVICES OF ST. LUCIE, INC.

CHOICE RECYCLING SERVICES OF BROWARD, INC.

CHOICE ENVIRONMENTAL SERVICES OF LEE COUNTY, INC.

CHOICE ENVIRONMENTAL SERVICES OF HIGHLANDS COUNTY, INC.

SANOLITE CORPORATION

SWSH MOUNT HOOD MFG., INC.

SWSH ARIZONA MFG., INC.

By:

 

/s/ Thomas E. Aucamp

Name:

  Thomas E. Aucamp

Title:

  Executive Vice President SWSH DALEY MFG., INC.

By:

 

/s/ Thomas E. Aucamp

Name:

  Thomas E. Aucamp

Title:

  Secretary

 

 

 

 

Signature Page to Sixth Amendment to Credit Agreement